                 Case 2:19-cr-00148-JCC Document 86 Filed 02/23/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR19-0148-JCC
10                             Plaintiff,                     ORDER
11          v.

12   PARK HUNG QUAN,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Park Hung Quan’s unopposed motion
16   to seal exhibits to his reply brief in support of his motion for compassionate release (Dkt. No.
17   84). Having thoroughly considered the motion and the relevant record, the Court hereby
18   GRANTS the motion for the reasons explained herein.
19          The Court starts from the position that there is a strong presumption of public access to
20   documents filed in criminal proceedings. See United States v. Carpenter, 923 F.3d 1172, 1178–
21   79 (9th Cir. 2019). Documents may be sealed from the public only for compelling reasons that
22   outweigh the public’s interest in disclosure. Carpenter, 923 F.3d at 1179; see United States v.
23   Doe, 870 F.3d 991, 998 (9th Cir. 2017); Oregonian Publ’g Co. v. U.S. Dist. Ct. for Dist. of Or.,
24   920 F.2d 1462, 1466 (9th Cir. 1990). Here, Mr. Quan seeks to maintain his medical records
25   under seal. (See Dkt. Nos. 84, 84-2.) The Court finds that Mr. Quan has a strong privacy interest
26   in his highly personal medical records, the disclosure of which could be harmful and is not


     ORDER
     CR19-0148-JCC
     PAGE - 1
               Case 2:19-cr-00148-JCC Document 86 Filed 02/23/21 Page 2 of 2




 1   necessary to assist the public in understanding the Court’s ruling. Accordingly, Mr. Quan has

 2   demonstrated a compelling reason to seal that outweighs the public’s interest in disclosure. The

 3   Court GRANTS Mr. Quan’s motion (Dkt. No. 84) and DIRECTS the Clerk to maintain Docket

 4   Number 84-2 under seal.

 5          DATED this 23rd day of February 2021.




                                                         A
 6

 7

 8
                                                         John C. Coughenour
 9                                                       UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     CR19-0148-JCC
     PAGE - 2
